Appeal by the defendant from a judgment of the County Court, Dutchess County (Greller, J.), rendered April 25, 2012, convicting him of failure to register or verify as a sex offender, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the County Court failed to conduct a proper inquiry into his post-plea arrest before imposing an enhanced sentence is unpreserved for appellate review (see People v Miles, 268 AD2d 489 [2000]). In any event, the court’s inquiry was proper (see generally People v Outley, 80 NY2d 702, 713 [1993]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 85 [1982]).
Rivera, J.P, Dickerson, Cohen, Hinds-Radix and Maltese, JJ., concur.